DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada et al. (US PUB 2010/0302696), hereinafter Yamada [CITED ON IDS BY APPLICANT].

With respect to claim 1, Yamada discloses a relay fault diagnosis device (See the device disclosed in figure 1 of Yamada) comprising: at least one C-contact relay (See [K1] in figure 2 of Yamada) that has a common terminal (See [C] in figure 2 of Yamada), a normally open terminal (See [NO] in figure 2 of Yamada) connected to the common terminal (See [C] in figure 2 of Yamada) when the relay is activated (See paragraph [0020] of Yamada), and a normally closed terminal (See [NC] in figure 2 of Yamada), the normally open terminal and the common terminal breaking and connecting a path of electricity to be supplied (See the path between [PS] and [RL] via the [NC] contacts as shown in figure 2 of Yamada) to a load (See [RL] in figure 2 of Yamada); a read-back circuit (See [6] in figure 2 of Yamada) that is connected to the normally closed terminal of the relay (See that [6] in figure 2 of Yamada is connected to [NC] when the relay switch is connected to [NC]), and is configured to output a monitoring signal of an H-
With respect to claim 2, Yamada discloses the relay fault diagnosis device according to claim 1, wherein: the diagnostic section outputs the test signal to diagnose the fault in the relay while the common terminal and the normally closed terminal are connected (See paragraph [0027] of Yamada).
With respect to claim 3, Yamada discloses the relay fault diagnosis device according to claim 1, wherein: the diagnostic section outputs the test signal while switching on and off the relay, and specifies a type of the fault of the relay (See paragraph [0036] of Yamada).
With respect to claim 4, Yamada discloses the relay fault diagnosis device according to claim 1, wherein: the relay includes a plurality of relays (See the relays [K1] and [K2] in figure 2 of Yamada); and the diagnostic section outputs the test signal to the plurality of relays, in common (See paragraphs [0007] and [0019] of Yamada).
With respect to claim 5, Yamada discloses the relay fault diagnosis device according to claim 1, wherein: 30 the read-back circuit includes a photocoupler (See the [PD] and [PTR] combination shown in figure 2 of Yamada).
With respect to claim 6, Yamada discloses the relay fault diagnosis device according to claim 1, wherein: the diagnostic section switches on and off the relay (See paragraph [0036] of Yamada) and outputs the test signal to the common terminal (See paragraphs [0027] and [0028] of Yamada): the diagnostic section specifies a type of the fault of the relay (See paragraph [0036] of Yamada) in accordance with result of comparison by the diagnostic section (See paragraphs [0027]-[0029] of Yamada); and the type of the fault includes a short-circuiting between the normally closed terminal and . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2003/0132752 discloses a method and apparatus for automated relay testing.
US PUB 2009/0212975 discloses an in-circuit testing for integrity of solid-state switches.
US PUB 2007/0205771 discloses a relay controller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858